DETAILED ACTION / EXAMINER’S COMMENT
This Allowability Notice is responsive to the Amendment filed on 01/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement
An Amendment filed on 01/24/2022, responding to the Office Action mailed on 12/21/2021, has been acknowledged and entered into the record. The present Allowability Notice is made with all the suggested amendments being fully considered. 

Allowable Subject Matter
Claims 1, 3-4, 6-9, 11-12, 14-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the applied prior art neither anticipates nor renders obvious the claimed method of forming a microelectronic assembly comprising forming a second bonding surface at the surface opposite the first bonding surface, comprising forming a nonconductive surface, polishing the nonconductive surface, and recessing an exposed end of the first electrically conductive via. 
Regarding claim 9, the applied prior art neither anticipates nor renders obvious the claimed method of forming a microelectronic assembly comprising coupling the exposed pad to the exposed electrically conductive via through a thermal processing step, the exposed pad is 
Regarding claim 12, the applied prior art neither anticipates nor renders obvious the claimed method of forming a microelectronic assembly comprising transferring heat from the first substrate to the second substrate via the conductive via of the first substrate and the conductive via of the second substrate.
Regarding claim 15, the applied prior art neither anticipates nor renders obvious the claimed microelectronic assembly comprising the electrically conductive pad being offset from the second electrically conductive via such that no portion of the second electrically conductive via is disposed within a perimeter of the electrically conductive pad in a plan view.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        01/26/2022